Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/650016 filed 06/15/2020.     
Claims 1-6, 8-11, 13-16, 18-20, 22-23 & 26 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11, 13-16, 18-20, 22-23 & 26  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1 & 19, how does one know that the RAN is detected? There is no indication of this in the claim language and therefore it seems the instant claim language is missing and essential step. It is also not clear if applicant would be able to make/use this invention without undue experiment from the claiming of “electrochemiluminescence-based immunoassay,” as this could involve a plethora of options and the metes and bounds of the claim are not clearly defined. This requires correction.

With respect to Claim 19, it is also unclear if the RAN levels always have to be lower, or if the therapeutic agent can also possibly increase the RAN levels. This needs to be clarified in the claim language as is confusing as claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. Claims 1-6, 19 & 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RANUM in US 20160025747. 

	With respect to Claim 1, RANUM et al. teach of a method comprising detecting in a biological sample, e.g., a blood sample, obtained from a subject one or more RAN proteins (a method of detection of RAN proteins, i.e., di-amino acid-repeat containing protein levels in a sample, e.g. blood, obtained from a subject; paragraphs [0004), [0005)) using an electrochemilluminescence-based immunoassay (western blot was


With respect to Claim 2, & 26 RANUM et al. further discloses that the biological sample is a blood sample (detection of RAN proteins, i.e., di-amino acid-repeat containing protein levels in a sample, e.g. blood; paragraphs [0004), [0005]) or a tissue sample (The sample may be a tissue sample; paragraph (0054]), optionally wherein the tissue sample is a CNS tissue sample (brain tissue samples may be used; paragraph (0084)).

With respect to Claim 3, RANUM et al. teach that the subject is a mammalian subject human subject, thereby indicating a mammalian subject; paragraph (0078]), optionally wherein the subject is a human (subject is a human; paragraph [0078}) or a mouse (transgenic mouse model for ALS/FTD, comprising the hexanucleotide repeat sequence in the human C9ORF72 gene; paragraphs [0127), [0191)).

With respect to Claim 4, RANUM et al. teach that the subject is characterized by i, a GGGGCC hexanucleotide sequence repeat expansion in the COORF72 gene (a transgenic mouse comprising a human C9ORF72 gene comprising a GGGGCC hexanucleotide repeat sequence, and a patient with approximately 800 GGGGCC repeats; paragraph [0127]; Figure 29), optionally wherein the subject comprises at least 100, at least 200, at least 500 (patient with approximately 800 GGGGCC repeats; Figure 29), at least 1000, or at least 5000 GGGGCC repeat expansions; or ii, a TGGGCC hexanucleotide sequence repeat expansion in the CQORF72 gene, optionally 

With respect to Claim 5, RANUM et al. teach of the subject is a C9-BAC mouse
(mouse model of CSORF72 ALS/FTD, wherein the mice are transfected with BAC inserts comprising the CQORF72 gene, resulting in a C9-BAC mouse; paragraphs [0190-0192)).
	
	With respect to Claim 6, RANUM et al. teach of polyGP, polyPA, and polyGR(paragraphs 0040-0041), and of being anti-RAN(paragraph 0109).

	With respect to Claim 19, RANUM et al. teach of a method for measuring pharmacokinetic changes in RAN protein expression (detecting change in
di-amino acid-repeat-containing proteins, i.e., RAN protein jevets in response to administration of therapeutic agents, thereby indicating pharmacokinetic changes in RAN protein expression; paragraphs [0004], [0005], {0059}, [0062}), the method comprising: i, detecting in a first biological sample, ¢.g., blood sample, obtained from a subject one or more RAN proteins using an electrochemiluminescence-based
immunoassay (determining, in a blood sample obtained from the subject at a first time point, a first level of one or more di-amino acid-repeat-containing proteins, i.e., RAN proteins using ECL; paragraphs {0004}, (0005), [0062], [0157], [0182}); ii, detecting in a second biological sample, e.g., blood sample, obtained from a subject one or more RAN proteins using an electrochemiluminescence-based immunoassay (determining, in a 
administration of the therapeutic agent to the subject results in a change in one or more RAN protein levels in the subject if the amount of RAN proteins detected in the second biological sample is less than the amount of RAN proteins detected in the first biological sample (when the second level of RAN proteins is decreased compared to the first level, it intrinsically indicates that administration of the therapeutic agent results in a change in RAN protein levels in the subject and that the subject is responsive to treatment; paragraph(0062}).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. Claims 22, 8-11, 13-16, 18, 20, & 23 are rejected under 35 U.S.C. 103(a) as being obvious over RANUM in US 20160025747 in view of EL- TANINI in US 20090312395. 
	With respect to Claim 22, RANUM et al. teach of a method comprising detecting in a biological sample, e.g., a blood sample, obtained from a subject one or more RAN proteins (a method of detection of RAN proteins, i.e., di-amino acid-repeat containing protein levels in a sample, e.g. blood, obtained from a subject; paragraphs [0004), [0005)) using an electrochemilluminescence-based immunoassay (western blot was performed with cells transfected with RAN protein-containing epitopes that were visualized using ECL; paragraphs [0157], [0182)). RANUM et al. do not specifically disclose a kit specifically for the detection of RAN protein. EL-TANINI et al. is used to remedy this.
	EL-TANANI et al. teach of a kit comprising: i, one or more anti-RAN protein antibodies (kits for the detection of RAN proteins comprising an antibody with binding specificity for RAN; abstract; paragraph (0080)); and ii, an immunoassay reagents (a labelled antibody to visualize binding of the primary anti-RAN antibody; paragraph [0080}). El-Tanani does not disclose an electrochemiluminescence-based immunoassay plate and/or reagents. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use a kit as is done in EL-TANANI in the invention of RANUM  in the electrochemiluminescence-based immunoassay improving the ease and efficiency of detection and also due to the need in the art for better methods of monitoring metastatic cancer which this increase efficiency of having a kit helps solve (EL-TANANI, paragraph 0002).
	
With respect to Claims 8-11, RANUM et al. teach of polyGP, polyPA, and polyGR(paragraphs 0040-0041), and of being anti-RAN(paragraph 0109). RANUM et al. further teach of di-amino bining(abstract, paragraph 0106-0114) and further teach of polyclonal antibody(paragraph 0031).  EL-TANANI et al. teach of a kit comprising: i, one or more anti-RAN protein antibodies (kits for the detection of RAN proteins comprising an antibody with binding specificity for RAN; abstract; paragraph (0080)) and also of c-terminal binding(paragraph 0123), and of polyclonal and monoclonal antibody (paragraph 0147).
	With respect to Claims 13, RANUM et al. teach of a form of meso scale detection (ECL with western blotting)(paragraph 0182).
	With respect to Claims 14-15, RANUM et al. teach of a method for measuring pharmacokinetic changes in RAN protein expression (detecting change in
di-amino acid-repeat-containing proteins, i.e., RAN protein jevets in response to administration of therapeutic agents, thereby indicating pharmacokinetic changes in RAN protein expression; paragraphs [0004], [0005], {0059}, [0062}), the method comprising: i, detecting in a first biological sample, ¢.g., blood sample, obtained from a subject one or more RAN proteins using an electrochemiluminescence-based
immunoassay (determining, in a blood sample obtained from the subject at a first time point, a first level of one or more di-amino acid-repeat-containing proteins, i.e., RAN proteins using ECL; paragraphs {0004}, (0005), [0062], [0157], [0182}); ii, detecting in a second biological sample, e.g., blood sample, obtained from a subject one or more RAN proteins using an electrochemiluminescence-based immunoassay (determining, in a 
administration of the therapeutic agent to the subject results in a change in one or more RAN protein levels in the subject if the amount of RAN proteins detected in the second biological sample is less than the amount of RAN proteins detected in the first biological sample (when the second level of RAN proteins is decreased compared to the first level, it intrinsically indicates that administration of the therapeutic agent results in a change in RAN protein levels in the subject and that the subject is responsive to treatment; paragraph(0062}).


With respect to Claims 16, 18, & 20, RANUM et al. further discloses wherein the first biological sample is obtained between 1 week and 1 minute before the administration of the therapeutic agent (the first sample, which could be a muscle tissue
sample, is obtained immediately (1 minute) before the administration of the therapeutic agent; paragraphs [0059], [0062], {0148)) and of storing around room temperature(paragraph 0182, 0186).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797